Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to recite “in response to determining that a number of individual values from the set of individual values exceeds a threshold value, performing a first puncturing of the sequenced data input, the first puncturing yielding a first punctured data input, the first punctured data input including a first subset of the individual values from the set of individual values, wherein a number of individual values included in the first subset of the individual values does not exceed the threshold value.”  Independent claims 14 and 20 have been amended to recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Walley et al. (US 2009/0180464) teaches performing a first puncturing of the sequenced data input, the first puncturing yielding a first punctured data input, the first punctured data input including a first subset of the individual values from the set of individual values (“The puncture block 304 may comprise suitable logic circuitry and/or code that may be enabled to selectively sample a signal. The puncture block 304 may be used to selectively remove some of the received synchronization symbols before processing corresponding packet header and payload” – See [0033]).  Thus, a synchronization signal is punctured, which yields a punctured data input.  The puncturing removes symbols from the received synchronization signal, which results in the punctured data having a subset of values from the original synchronization signal.  Walley does not teach that the first puncturing is performed in response to determining that a number of individual values from the set of individual values exceeds a threshold 
Kerhuel et al. (US 2020/0196254) teaches another system that transmits/receives synchronization sequences, wherein the sequences may include Gold sequences, m-sequences, etc. (“The PSS 202 typically includes a binary phase shift keying (BPSK) modulated m-sequence of length 127 and the SSS 204 typically includes a BPSK modulated Gold sequence of length 127, and both of which are used for physical layer synchronization as is known in the art, including physical cell identification, downlink synchronization in the time and frequency domains, and acquire time instants for the PBCH channel” – See [0021]).  However, Kerhuel also does not teach puncturing the sequenced input in response to determining that a number of individual values from the set of individual values exceeds a threshold value.  Nor does Kerhuel that a number of individual values included in the first subset of the individual values does not exceed the threshold value.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1, 2, 4-15 and 17-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478